

115 S2384 IS: Carryover Equity Act of 2018
U.S. Senate
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2384IN THE SENATE OF THE UNITED STATESFebruary 6, 2018Mr. Van Hollen (for himself, Mr. Perdue, Mr. Tillis, Mr. Graham, Mr. Brown, Mr. Coons, Mr. Cardin, Mr. Kaine, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to make
			 funding available to 1890 institutions without fiscal year limitation.
	
 1.Short titleThis Act may be cited as the Carryover Equity Act of 2018.
 2.Extension program carryover at 1890 land-grant colleges, including Tuskegee UniversitySection 1444(a) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221(a)) is amended by striking paragraph (4).